Citation Nr: 0636124	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  02-02 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for right eye disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active service from December 1953 to March 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs VA Regional Office (RO) in 
Chicago, Illinois.  

The issue on appeal was previously before the Board in 
November 2003 and April 2005.  It was remanded both times for 
additional evidentiary development.  

In March 2006, the veteran submitted a claim for an increase 
in his non-service connected pension.  As this matter has not 
been developed or certified for appeal and is not 
inextricably intertwined with the issue now before the Board, 
it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A right eye disability existed prior to the veteran's 
active duty service.  

2.  The right eye disability increased in symptomatology 
during active duty but this increase in symptomatology was 
due to the natural progress of the disease.  


CONCLUSION OF LAW

A right eye disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the July 2001, 
July 2004, and April 2005 VCAA letters have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the April 2005 VCAA letter 
explicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  The July 
2001 and July 2004 letters specifically set forth VA's 
responsibilities regarding attempting to obtain information 
and evidence, as well as the appellant's responsibilities 
regarding information and evidence to be provided to VA.  The 
Board believes that the requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim and the veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on this claim has been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim, but he was not provided with notice 
of the types of evidence necessary to establish a rating or 
an effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection for 
right eye disability, any questions as to the appropriate 
rating or effective date to be assigned are rendered moot.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all service medical 
records and VA records have been obtained.  The veteran has 
been afforded appropriate VA examinations.  The requirements 
of 38 C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  In May 2005, 
the veteran reported that all his treatment records were at 
VA and that he did not receive any private treatment.  He 
reported that he had no further evidence to submit.  Under 
the circumstances of this particular case, no further action 
is necessary to assist the appellant. 


Criteria and Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

"(1) Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  (2) 
Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."

The veteran submitted a claim for service connection for a 
right eye disability in April 2001.  He reported at that time 
that he hurt his right eye on the rifle range.  In a notice 
of disagreement which was received in September 2001, the 
veteran opined that he had a second in-service injury to his 
right eye which clearly aggravated the original disability.  
In his substantive appeal which was received in March 2002, 
the veteran reported that he could see fine when he went into 
the service.  He wrote that he injured his eye at Fort Knox.  
He also argued that the facts, at the very minimum, support a 
finding of aggravation.  

A veteran who served during peacetime service after December 
31, 1946 is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service.  Only such conditions 
as are recorded in examination reports are to be considered 
as noted.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).

The Court  has held that the presumption of soundness 
attaches only where there has been an induction examination 
in which the later-complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

In the current case, the Board finds that the presumption of 
soundness is not applicable as a right eye disability was 
noted on the reports of the veteran's pre-induction and 
induction examinations.  At the time of the veteran's pre-
induction examination, clinical examination of the eyes was 
found to be abnormal.  The examiner noted the presence of a 
traumatic cataract in the right eye which was found not to be 
disqualifying.  Visual acuity in the right eye was determined 
to be light perception only.  The report of the veteran's 
induction examination includes the notation that the veteran 
had injured his right eye two years prior and had a traumatic 
cataract and coloboma.  The right eye visual acuity was light 
perception only but was not considered disabling.  

The veteran's own reports of medical history which he 
completed at the time of the pre-induction examination and at 
the time of the induction examination both indicate that he 
had a right eye disability prior to enlistment.  On a Report 
of Medical History the veteran completed at the time of the 
pre-induction examination, he indicated that he had or had 
had eye problems.  He reported on the form that he had sought 
medical help for an eye injury which occurred three years 
prior.  The examiner annotated the report to indicate that 
the veteran had a traumatic cataract.  On a Report of Medical 
History the veteran completed at the time of the induction 
examination, he indicated that he had or had had eye trouble.  
The veteran indicated that he sought medical treatment for 
his eyes.  The report was annotated by the examiner to 
indicate that the veteran's right eye was injured two years 
prior and had a cataract at the time of the examination.  It 
was noted that there was no progress.  

Other than the veteran's own allegations which were made many 
years after discharge, there is no evidence of record which 
supports a finding that the veteran's right eye was normal on 
induction.  The Board notes the veteran is competent to 
report that he had some vision at the time of enlistment.  38 
C.F.R. § 3.159(a)(2).  The Board finds, however, that the 
veteran's own reports of his medical history at the time of 
his entrance examination which indicate he had an eye 
disorder prior to active duty outweigh his subsequent 
assertions of a lack of a disorder many years after the fact.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].

The Board finds that the preponderance of the evidence 
demonstrates that the veteran had a right eye disability 
which existed prior to his active duty service.  Service 
connection is not warranted, therefore, on a direct basis.  

The Board must determine if service connection is warranted 
based on aggravation of the pre-existing right eye 
disability.  

In order for a claim to be granted on the basis of 
aggravation of a pre-existing disorder, there must be 
competent evidence of current disability (established by 
medical diagnosis); of aggravation of a disease or injury in 
service (established by lay or medical evidence); and of a 
nexus between the aggravation in service and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.

The competent evidence of record demonstrates that the 
veteran has a current right eye disability.  Reports of VA 
examinations and clinical records dated subsequent to the 
veteran's discharge include diagnoses of a right eye 
disability.  A VA clinical record dated in March 1999 
included a diagnosis of phthisical right eye secondary to 
trauma.  A VA examination conducted in December 1998 resulted 
in a diagnosis of right eye no light perception.  A December 
1988 X-ray examination of the right eye was interpreted as 
revealing a foreign body of metal density.  A report of VA 
examination dated in May 1990 included a diagnosis of no 
light perception in the right eye secondary to a history of 
trauma.  An October 2000 VA examination resulted in a 
pertinent diagnosis of phthisical bulbi of the left eye.  A 
January 2002 VA clinical record includes an assessment of 
phthisical bulbi of the right eye secondary to trauma.  The 
report of an August 2004 VA examination included a diagnosis 
of old post traumatic corneal scar with total loss of vision 
consistent with the veteran's description of trauma.  A 
September 2004 VA examination resulted in an assessment of 
status post penetrating trauma of the right eye with 
phthisis.  The most recent VA examination which was conducted 
in September 2005 also indicated that the veteran had no 
light perception in the right eye.  

The Board must next determine whether the veteran's 
preexisting disability or disease underwent an increase in 
disability during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a), (b).  Aggravation of a preexisting condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

The Board finds that the service medical records demonstrate 
that the veteran's right eye symptomatology increased in 
disability while he was on active duty.  At the pre-induction 
and induction examinations, distant vision in the right eye 
was determined to be light perception only.  The service 
medical records reveal that the veteran was hospitalized in 
March 1954 with complaints of a sore right eye.  He gave a 
history of his right eye becoming red about 3 years earlier 
from a shotgun and said that since that time had not been 
able to see out of his right eye.  He reported that about a 
week before the hospitalization he had an exacerbation of 
symptoms and his left eye began to hurt.  On examination, the 
examiner stated the veteran was blind in the right eye.  The 
diagnosis was chronic uveitis of the right eye with traumatic 
cataract.  The veteran was discharged to light duty after 11 
days of hospitalization.  In late March 1954, his army 
physician stated that the eye looked the same, and treatment 
was continued.

In late April 1954, the Chief of the Medical Service at Fort 
Lee Army Hospital stated that the veteran had appeared before 
a medical board and had refused to sign papers.  The 
physician requested a consultation from the Chief of the Eye 
Service at Walter Reed Army Hospital in Washington, D.C., and 
asked whether the veteran should be brought before a Physical 
Evaluation Board.  He stated that the provisional diagnosis 
was chronic uveitis right eye with traumatic cataract.  When 
the veteran was seen in consultation at Walter Reed in May 
1954, he gave a history of getting shotgun powder in his 
right eye about two years earlier with considerable loss of 
vision.  He said he could see a little out the eye when he 
entered service five months ago but had pain and redness and 
rubbed his eye while in basic training.  He said his eye 
"burned" because he lost so much sleep.  On examination, the 
physician stated that in the right eye there was no light 
perception, uncorrectable.  After slit lamp examination of 
the right eye, the diagnoses were traumatic cataract, 
traumatic iridectomy and old vitreous hemorrhage.  The 
physician stated that the right eye was probably in the 
process of becoming phthisical.  The physician opined that 
the eye disability was not service incurred or aggravated.

Later records show that the veteran was hospitalized at the 
U.S. Army Hospital, Fort Lee, Virginia, in mid-July 1954 and 
an eye clinic evaluation board requested a consultation from 
the eye clinic at Walter Reed Army Hospital, which was 
accomplished in early September 1954.  While hospitalized at 
Fort Lee, the veteran gave a history of getting grit (dirt) 
in his right eye while at Fort Knox.  He said that the eye 
turned red.  It was noted that the veteran had not been 
hospitalized for that injury.  On examination, the veteran 
was stated to be blind in the right eye.  The impression was 
old injury to right eye with chronic uveitis and secondary 
cataract.

At the September 1954 consultation, the veteran said his 
vision was normal in his right eye when he came into service 
and that all his trouble resulted from some grit he got in 
his eye at Fort Knox.  Examination revealed the veteran to 
have phthisis bulbi of the right eye with a mild degree of 
activity present, but the eye, in general, was very quiet.  
The physician stated that he felt the veteran was a 
malingerer and that his statements were untruthful regarding 
his injury.  The physician said he felt that it was an old 
EPTS (existed prior to service) condition and the veteran was 
trying to get compensation.  The physician stated that if the 
injury was definitely determined to be LOD (line of duty), 
yes, then enucleation of the eye might be considered because 
he felt that sooner or later it might come to that.  He also 
stated that if the injury was determined to be LOD, no, then 
he felt the veteran should be retained on duty or given the 
alternative of an EPTS discharge by a medical board.

Later notes show that in September 1954 records were 
requested from Fort Knox, but that Fort Knox stated it had no 
outpatient records for the veteran.  At the veteran's March 
1956 examination for transfer to the U.S. Army Reserves, the 
pertinent evaluation was blind right eye, cataract.

The service medical records demonstrate that the visual 
acuity of the right eye was light perception only around the 
time of the veteran's entrance into active duty in December 
1953.  In March 1954 and thereafter, his visual acuity was 
determined to be blindness in the right eye.  The Board 
further notes that the veteran has reported that he had some 
right eye vision prior to his active duty service which 
thereafter deteriorated.  The Board finds that the veteran is 
competent to provide evidence in this regard.  38 C.F.R. 
§ 3.159(a)(2).

The Board finds that the competent evidence of record 
demonstrates that the veteran's pre-existing right eye 
disability underwent a permanent increase in disability 
during the veteran's active duty service - from light 
perception to blindness in the right eye.  

The Board further finds, however, that service connection for 
a right eye disability based on aggravation of a pre-existing 
disability is not warranted as the competent evidence of 
record demonstrates that the increase in eye symptomatology 
during active duty was the result of the natural progress of 
the disease.  

The Board finds some support for its conclusion by the 
in-service finding of the physician who examined the veteran 
in May 1954.  This physician noted the veteran's report of 
having a little vision at the time of his enlistment and the 
subsequent increase in symptomatology to blindness.  After 
examination of the veteran, however, the health care provider 
opined that the eye disability was not service incurred or 
aggravated.  

The Board finds even more probative, the evidence included in 
the report of the September 2005 VA examination.  This 
examination was conducted at the Board's direction in order 
to obtain a medical opinion as to whether the veteran's right 
eye condition increased in severity and, if so, whether the 
increase was due to the pre-existing right eye condition.  
After a review of the evidence of record and an interview 
with and examination of the veteran, the examiner opined that 
the right eye trauma occurred prior to active duty.  He noted 
that there was no evidence in the service medical records 
regarding a right eye injury due to a retained metallic 
foreign body.  The examiner reported that it was the ". . 
.natural course of a traumatic cataract subluxated to cause a 
phthisical eye."  The examiner seemed to attribute the 
finding of light perception at the time of the entrance 
examination and the finding of no light perception at 
discharge to the fact that non-ophthalmic screeners provided 
the assessments both times.  The examiner specifically opined 
that the right eye condition existed prior to service and was 
not made worse by service.  The examiner based his opinion on 
the finding that all examinations of the eye were consistent 
with a natural course of trauma by foreign body to an eye.  
This opinion, based on examination of the veteran and a 
review of the evidence of record, with underlying rationale 
provided, is accorded great probative weight by the Board.  

The only evidence of record which indicates that the 
veteran's pre-existing right eye condition was aggravated by 
active duty and was not the result of the natural progress of 
a disease is the veteran's own allegations.  While the 
veteran is competent to report that he had some vision at the 
time of his enlistment which thereafter decreased, he is not 
competent to attribute the decrease in visual acuity to his 
active duty service.  38 C.F.R. § 3.159(a)(1) and (2).

The Board finds that the evidence of record is clear and 
unmistakable in demonstrating that the veteran had a right 
eye disability which existed prior to his active duty service 
and was not aggravated by service.  Accordingly, the 
presumption of soundness is rebutted.

The provisions of 38 U.S.C.A. § 5107(b) regarding resolution 
of reasonable doubt are not applicable to warrant a more 
favorable determination.


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


